Citation Nr: 1135030	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  04-19 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to October 1972, including honorable service in the Republic of Vietnam, and a period of active duty for training from January 1975 to September 1975.  The Veteran died in July 2002, and the appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the benefit sought on appeal.

In February 2006, the Board denied the appellant's claim of service connection for the cause of the Veteran's death.  She appealed it to the United States Court of Appeals for Veterans Claims (Court), and in a February 2008 Joint Motion for Remand, the decision was vacated because VA failed to obtain a VA opinion regarding the cause of the Veteran's death.  

In January 2009, the Board again remanded the appellant's claim to schedule her for another hearing.  In August 2010, the appellant appeared and testified before the undersigned at a Travel Board hearing at the Denver RO.  A transcript is of record.  

In April 2011, the Board sent the appellant's claim for a VHA opinion.  A complete response has been received.  

In August 2011, the appellant submitted additional evidence and noted that she did not wish to waive initial RO review of the newly submitted evidence.  Thus, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In August 2011, the appellant submitted additional evidence-including online articles-related to her claim of service connection for the cause of the Veteran's death.  She submitted a statement indicating that she did not wish to waive initial RO consideration of the submitted evidence and argument, and asked that the case be remanded to the RO for consideration of this new evidence.  

Applicable VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction (AOJ) for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304.  The appellant has not waived this right.  Consequently, the claim must be remanded, and while on remand, the AOJ must review this evidence and, if the claims remain denied, include such evidence in a SSOC

Accordingly, the case is REMANDED for the following action:

Readjudicate the appellant's claim of service connection for the cause of the Veteran's death.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
N. SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


